MuRdock, /., dissenting: The regulation provides- that absences will not disqualify if (1) it is reasonable to assume that the dependent will return to the household of the taxpayer, and (2) the taxpayer continues to maintain the household or a substantially equivalent household in anticipation of the return of the dependent. This regulation seems reasonable to me. The evidence in this case indicates that it was unreasonable to assume, during the taxable year, that the dependent would ever return to any household of this petitioner. The taxpayer was no longer maintaining, during the taxable year, the household in which he and the dependent had lived at the time she left. There is no evidence to show that the household he was maintaining during the taxable year was “a substantially equivalent household” to the one which the dependent left. The only evidence on this point is the following statement in an affidavit of the petitioner attached to a claim for refund: “Having in mind that if my sister is ever able to leave the sanatorium she will again live in my home.” There is no showing that the house in which he lived during the taxable year contained any special arrangements for her return such as, for example, her own room, her own furniture, her own clothes, or other possessions, which might show that the petitioner really was maintaining a home for her in anticipation of her possible return. It is useless to discuss domicile with relation to an insane person, but the fact is that the taxpayer’s place of abode during the taxable year was not the domicile which the dependent left when she left to receive treatment for a mental disorder. The petitioner has not produced evidence to bring himself within the regulation or the statute entitling him to be considered the head of a household. TueNer, Kern, Opper, and Tietjens, //., agree with this dissent.